Citation Nr: 0217972	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-00 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
the residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

The claim of entitlement to service connection for the 
residuals of malaria was originally denied by the St. 
Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO), in March 1953.  At that time, it was 
found that, while the veteran had been observed for 
malaria in service, no residuals had been found.  In 
December 1994, the RO issued a decision which found that 
the veteran had not presented sufficient new and material 
evidence to reopen this claim.

This appeal arose from a July 2001 rating action of the RO 
which found that the veteran had not presented new and 
material evidence to reopen his claim for service 
connection for the residuals of malaria.  In November 
2001, the Decision Review Officer requested additional VA 
treatment records, which were obtained and associated with 
the claims folder.  The claim continued to be denied.


FINDINGS OF FACT

1.  The RO last denied this claim by a rating action 
issued in December 1994; he was notified of this denial on 
December 8, 1994.

2.  Some of the evidence submitted since the December 1994 
RO decision is relevant to and probative of the question 
of whether the veteran suffered from residuals related to 
malaria, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  There is no evidence that the veteran currently 
suffers from the residuals of malaria.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for 
service connection for malaria has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2002).

2.  The residuals of malaria were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he has presented sufficient 
new and material evidence to reopen his claim and that 
service connection for malaria should be established.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The service medical records show that the veteran was 
medically observed for suspected malaria or relapsing 
fever.  Ultimately, malaria was not diagnosed.

In March 1953, the RO denied entitlement to service 
connection, finding that, while he was observed for 
malaria, there was no evidence of a current condition.  In 
December 1994, the RO issued another rating action which 
found that the veteran had not submitted new and material 
evidence to reopen his claim.

The veteran submitted a statement dated February 4, 2000 
from L.G., a former co-worker.  She stated that she had 
worked with the veteran prior to his service and after he 
returned to work in September 1952.  After his return, he 
complained that he had had malaria and that he now 
suffered from headaches.  A May 3, 2001 statement from 
another former co-worker indicated that she had started to 
work with the veteran in late 1952 to early 1953 and 
continued to work with him for several years.  He often 
complained of severe, persistent headaches.  In August 
2001, the veteran's daughter wrote that she recalled that 
the veteran had told her that he had had malaria in 
service and described how sick he had been.  He often had 
headaches.

The veteran was afforded a VA examination in December 
2001.  Following the examination he was diagnosed with 
Type II diabetes mellitus; essential hypertension; 
postsurgical prostrate cancer; and renal lithiasis.  The 
examiner opined that there were no residuals of malaria.


Relevant laws and regulations

The applicable criteria state that a notice of 
disagreement shall be filed within one year from the date 
of mailing of the notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision on the same factual 
basis.  The date of the notification will be considered 
the date of mailing for purposes of determining whether a 
timely appeal has been filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302 (2002).  If new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A.§ 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

The evidence to be reviewed for sufficiency to reopen a 
claim is the evidence submitted since the most recent 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its 
date, shows that a veteran had a chronic 
condition in service or during an applicable 
presumption period and still has such condition.  
Such evidence must be medical unless it relates 
to a condition as to which, under the Court's 
case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim 
may still be .... reopened on the basis of 
§ 3.303(b) if the condition is observed during 
service or any applicable presumption period, 
continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the 
present condition to that symptomatology.  

Savage, supra, at 498. 

Analysis

New and material evidence

After carefully reviewing the evidence of record, it is 
found that the evidence received after the December 1994 
RO decision, which included lay statements, is clearly 
relevant to and probative of the question of whether the 
veteran suffered from post-service residuals of malaria.  
Taking this evidence as credible, for the sole purpose of 
the claim to reopen, it is found that it must be 
considered in order to fairly decide the merits of the 
claim.  When there is such evidence, "[t]his does not mean 
that the claim will always be allowed, just that the case 
will be reopened and the new evidence considered in the 
context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 180 
(1991).


VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
was signed into law.  On April 17, 2001, the veteran and 
his representative were sent correspondence from the RO 
which explained the change in the law.  This letter 
informed him of what evidence he should obtain and of what 
evidence VA would obtain in his behalf.  In November 2001, 
the Decision Review Officer reviewed the claims file and 
requested additional VA treatment records which were 
obtained and associated with the folder.  On November 5, 
2001, the RO sent the veteran and his representative 
another letter pertaining to the provisions of the VCAA.  
This again noted what evidence and information would be 
obtained by VA and what evidence and information he needed 
to provide in order to substantiate his claim.  Moreover, 
the veteran was provided with a statement of the case 
(SOC) in February 2002, which explained why the evidence 
of record did not support his claim.  In July 2002, the 
veteran submitted correspondence in which he indicated 
that he had no further evidence to offer.  On October 10, 
2002, the veteran was sent a letter by the RO which 
informed him that his claim was being forwarded to the 
Board and that he could submit additional evidence in 
support of his claim.

Thus, through a series of letters and a SOC, the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with an examination and notified him 
of what information and evidence was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claim.  For these reasons, further 
development is not needed to meet the requirements of 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

After a careful review of the evidence of record, it is 
found that entitlement to service connection for the 
residuals of malaria has not been established.  The 
evidence of record does indicate that the veteran was 
observed for suspected malaria in July 1951.  However, 
this condition was not actually diagnosed.  However, even 
if it were to be conceded that the veteran had malaria in 
service, there is no indication that this resulted in the 
development of a chronic disability.  While he has 
presented lay statements which suggested that the veteran 
suffered from headaches related to malaria, these 
individuals, as laypersons, are not competent to comment 
upon the cause of these reported headaches.  While they 
may attest to those things capable of lay observation, 
they cannot render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the VA examination conducted in December 2001 
contained the opinion that the veteran did not suffer from 
any residuals of malaria.  As a consequence, the evidence 
does not show entitlement to the benefit requested.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for the residuals of malaria.


ORDER

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the 
residuals of malaria, and to this extent only, the benefit 
sought on appeal is granted.

Service connection for the residuals of malaria is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

